Citation Nr: 1619380	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-28 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for right eye damage, to include blepharitis, and to include as secondary to service-connected facial scarring.  

3. Entitlement to service connection for heart arrhythmia, to include recurrent symptomatic paroxysmal atrial fibrillation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to June 1963.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now with the Manchester, New Hampshire, RO.  In April 2010, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the Veteran's record.  In March 2015, the case was remanded for additional development and to satisfy notice requirements.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


REMAND

The Board's March 2015 remand instructed the VA examiner to "expressly weigh the relative impact of in-service and post-service noise exposure" and "describe how [the Veteran's credible and accurate reports of in-service noise exposure] were considered by you in the process of reaching your opinion in this matter."  Although the July 2015 examiner's negative opinion references post-service noise exposure, the examiner did not expressly weigh the relative impact of in-service and post-service exposure, or describe how the Veteran's reports of in-service exposure was considered in reaching the opinion.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, a remand for corrective action is necessary.  

In a February 2015 written brief presentation, the Veteran's representative asserted that the Veteran is seeking service connection for an eye disorder related to scarring about the eye, and characterized by dysfunction of the eye muscles that prevents the eye from closing properly, causing dryness and "crocodile tears."  On July 2015 VA examination, the examiner opined that the underlying cause of the Veteran's dry eyes is anterior and posterior blepharitis.  Blepharitis is defined as "inflammation of the eyelids." Dorland's Illustrated Medical Dictionary 225 (32d ed. 2012).  As the examiner did not provide an opinion regarding the etiology of the Veteran's blepharitis, an addendum is necessary.   

In addition, a review of the record found that additional private treatment records relevant to the issue of service connection for heart arrhythmia were received after the September 2009 VA examination.  The Board notes that the examiner indicated that there were "no recent records of this veteran's heart condition."  As the September 2009 VA examiner did not have the benefit of reviewing all the pertinent evidence of record, an addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for an audiological examination of the Veteran (by a VA examiner other than the July 2015 VA examiner) to determine the nature and likely etiology of his hearing loss disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and examination of the Veteran, the examiner should provide an opinion that responds to the following:  

Is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's hearing loss disability is related to the Veteran's service/noise exposure therein?  The examiner should expressly weigh the relative impact of in-service and post-service noise exposure.  In other words, when considering the etiology of the Veteran's current hearing loss, assume the Veteran's statements of exposure to noise in service to be credible and accurate, and describe how such statements were considered in the process of reaching the opinion in this matter.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

2. The AOJ should return the entire record to the July 2015 VA examiner for review and an addendum opinion regarding whether or not the Veteran's right eye blepharitis is related to his service or his service-connected facial scarring.  If the July 2015 VA examiner is unavailable to provide the addendum opinion, the AOJ should arrange for another appropriate physician to review the record and provide the opinion sought.  Based on a review of the entire record and a copy of this remand, the examiner should provide an opinion that responds to the following:  

(a) Is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's right eye blepharitis is related to his service (to include as due to a February 1962 motor vehicle accident therein)?  

(b) If not, is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's right eye blepharitis is caused OR aggravated by his service-connected facial scarring?  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

3. The AOJ should return the entire record to the September 2009 VA examiner for review and an addendum opinion regarding whether or not the Veteran's atrial fibrillation is related to his service/heart arrhythmia therein.  If the September 2009 VA examiner is unavailable to provide the addendum opinion, the AOJ should arrange for another appropriate physician to review the record and provide the opinion sought.  Based on a review of the entire record, particularly including the post-September 2009 additional private treatment records, the examiner should provide an opinion that responds to the following:  

Is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's atrial fibrillation is related to his service (to include as due to irregular heart rhythm, premature ventricular systoles noted on May 1963 service separation examination)?  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

4. The AOJ should then review the record and readjudicate the remaining claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




